SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 (Mark One) þAnnual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 (No Fee Required) For the fiscal year ended December 31, 2011 OR ¨Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 (No Fee Required) For the transition period from to Commission file number001-00035 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: GE Savings and Security Program B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: General Electric Company 3135 Easton Turnpike Fairfield, Connecticut 06828-0001 GE SAVINGS AND SECURITY PROGRAM December 31, 2011 and 2010 Table of Contents Page Number(s) A. Financial Statements and Schedule: Report of Independent Registered Public Accounting Firm 3 Financial Statements: Statements of Net Assets Available for Plan Benefits as of December 31, 2011 and 2010 4 Statements of Changes in Net Assets Available for Plan Benefits for the Years Ended December 31, 2011 and 2010 5 Notes to Financial Statements: 6-18 Supplemental Schedule: Schedule H, Line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2011 19-23 B. Exhibits 23 Consent of Independent Registered Public Accounting Firm 99(a) GE S&S U.S. Equity Fund 2011 Annual Report (incorporated by reference to the General Electric S&S U.S. Equity Fund Form N-CSR for the year ended December 31, 2011, as filed with the Commission on March 7, 2012) 99(b) GE Institutional U.S. Equity Fund 2011 Annual Report (incorporated by reference to the GE Institutional Funds Form N-CSR for the year ended September 30, 2011, as filed with the Commission on December 8, 2011) 99(c) GE Institutional S&P 500 Index Fund 2011 Annual Report (incorporated by reference to the GE Institutional Funds Form N-CSR for the year ended September 30, 2011, as filed with the Commission on December 8, 2011) 99(d) GE Institutional U.S. Large-Cap Equity Fund 2011 Annual Report (incorporated by reference to the GE Institutional Funds Form N-CSR for the year ended September 30, 2011, as filed with the Commission on December 8, 2011) 99(e) GE Institutional Premier Growth Equity Fund 2011 AnnualReport (incorporated by reference to the GE Institutional Funds Form N-CSR for the year ended September 30, 2011, as filed with the Commission on December 8, 2011) 99(b) GE Institutional Small-Cap Equity Fund 2011 Annual Report (incorporated by reference to the GE Institutional Funds Form N-CSR for the year ended September 30, 2011, as filed with the Commission on December 8, 2011) 99(c) GE Institutional International EquityFund 2011 Annual Report (incorporated by reference to the GE Institutional Funds Form N-CSR for the year ended September 30, 2011, as filed with the Commission on December 8, 2011) 99(d) GE Institutional Strategic Investment Fund 2011 Annual Report (incorporated by reference to the GE Institutional Funds Form N-CSR for the year ended September 30, 2011, as filed with the Commission on December 8, 2011) (i) Schedules required by Form 5500 that are not applicable have not been included. Report of Independent Registered Public Accounting Firm General Electric Company, as Administrator GE Savings and Security Program: We have audited the accompanying statements of net assets available for plan benefits of the GE Savings and Security Program (the Plan) as of December 31, 2011 and 2010, and the related statements of changes in net assets available for plan benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for plan benefits of the Plan as of December 31, 2011 and 2010, and the changes in net assets available for plan benefits for the years then ended in conformity with U.S. generally accepted accounting principles. Our audits were made for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule H, line 4i - schedule of assets (held at end of year) as of December 31, 2011 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. \s\ KPMG LLP June 25, 2012 GE SAVINGS AND SECURITY PROGRAM Statements of Net Assets Available for Plan Benefits December 31, 2011 and 2010 (in thousands) Assets: Investments at fair value (notes 3 and 4) $ $ Notes receivables from participants Accrued dividends and interest Other assets Total assets Liabilities: Other liabilities Total liabilities Net assets available for plan benefits $ $ See accompanying notes to financial statements. GE SAVINGS AND SECURITY PROGRAM Statements of Changes in Net Assets Available for Plan Benefits Years Ended December 31, 2011 and 2010 (in thousands) Additions to net assets attributed to: Investment income: Net appreciation (depreciation) in fair value of investments (note 3) $ $ Interest and dividend income: General Electric Company Common Stock Registered investment companies Other investments Interest on notes receivable from participants Contributions: Employee Employer Total additions Deductions from net assets attributed to: Participant withdrawals Net increase (decrease) Net assets available for plan benefits: Beginning of year End of year $ $ See accompanying notes to financial statements. GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2011 and 2010 Description of the Plan The GE Savings and Security Program (the “Plan”) is a defined contribution plan sponsored by General Electric Company (“the Company”). The Plan is subject to applicable provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The assets of the Plan are held and invested through the General Electric Savings and Security Trust (the “Trust”). Fidelity Investmentsâ is the Plan’s recordkeeper.The Plan Trustees (all of whom are officers of GE Asset Management Incorporated (“GEAM”), a wholly owned subsidiary of the Company) have appointed Fidelity Management Trust Company (“FMTC”) as the directed Trustee of the Trust. GEAM is the investment adviser to seven of the Plan’s investment options, which include actively managed funds in equity and fixed income asset classes. BlackRock Institutional Trust Company (“BlackRock”) is the investment adviser to six of the Plan’s investment options, which include passively managed funds in equity and fixed income classes (collectively referred to herein as the “Index Funds”).AllianceBernstein, L.P. (“AllianceBernstein”) is the investment adviser to the Plan’s suite of twelve Target Retirement Date Funds (as defined below).The Target Retirement Date Funds became investment options in January 2011. State Street Bank and Trust Company is the custodian of all Plan assets except for the GE Stock Fund (as defined below), the Index Funds (as defined below), and the U.S. Bond Fund (as defined below). FMTC is the custodian of the GE Stock Fund.Blackrock is the custodian of the Index Funds.The Federal Reserve Bank is the custodian of the United States Savings Bonds in the U.S. Bond Fund. The following description of the Plan is provided for general information purposes only. The complete terms of the Plan are provided in the GE Savings and Security Program document (the “Plan Document”). Additional Plan information including benefits, investment options, vesting provisions and effects of plan termination is included in Plan handbooks and other material distributed to participants. Employee Contributions and Investment Options Eligible employees of the Company and participating affiliates may participate in the Plan by investing up to 30% of their earnings in one or more of the following investment options: (a) General Electric Common Stock Fund (the “GE Stock Fund”) - GE Stock constitutes at least 98% of the assets of the GE Stock Fund and the remainder (up to 2%) is held in cash and cash equivalents to provide liquidity for participant directed transactions. (b) GE S&S Income Fund (the “Income Fund”) - a registered investment company managed by GEAM that invests primarily in a variety of investment grade debt securities such as U.S. Government securities, mortgage-backed securities, corporate bonds, and money market instruments. The Income Fund normally has a weighted average maturity of approximately five to ten years, but is subject to no limitation with respect to the maturities of the instruments in which it may invest. (c) GE S&S U.S. Equity Fund (the “U.S. Equity Fund”), formerly known as the GE S&S Program Mutual Fund - a registered investment company managed by GEAM that invests primarily in equity securities of U.S. companies. (d) GE Institutional International Equity Fund (the “International Fund”) – a registered investment company managed by GEAM that invests primarily in equity securities of companies in countries other than the United States. (e) GE Institutional Small-Cap Equity Fund (the “Small-Cap Fund”) - a registered investment company managed by GEAM that invests primarily in equity securities of small-cap U.S. companies (those with market capitalizations in the same range as the companies in the Russell 2000 Index). (f) GE Institutional Strategic Investment Fund (the “Strategic Investment Fund”) – a registered investment company managed by GEAM that invests primarily in a combination of equity securities (U.S. and Non-U.S.), investment grade debt securities and cash. GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2011 and 2010 (g) Non-U.S. Equity Index Fund – a collective trust fund managed by Blackrock that invests in foreign stocks in developed and emerging markets outside the United States that seeks investment results that correspond generally to the investment performance of the Morgan Stanley Capital International All Country World Index (MSCI ACWI) ex-USA. (h) U.S. Aggregate Bond Index Fund – a collective trust fund managed by Blackrock that invests in high-quality fixed income securities that seeks investment results that correspond generally to the investment performance of the Barclays Capital U.S. Aggregate (US Agg) Bond Index. (i) U.S. Large-Cap Equity Index Fund – a collective trust fund managed by Blackrockthat invests in large companies within the United States that seeks investment results that correspond generally to the investment performance of the S&P 500 Index. (j) U.S. Mid-Cap Equity Index Fund – a collective trust fund managed by Blackrock that invests in medium-sized companies within the United States that seeks investment results that correspond generally to the investment performance of the S&P Mid-Cap 400 Index. (k) U.S. Small-Cap Equity Index Fund – a collective trust fund managed by Blackrock that invests in smaller companies within the United States that seeks investment results that correspond generally to the investment performance of the Russell 2000 Index. (l) U.S. Treasury Inflation-Protected Securities Index Fund (the “U.S. TIPS Index Fund”) – a collective trust fund managed by Blackrock that invests in inflation-linked, fixed income securities issued by the United States government that seeks investment results that correspond generally to the investment performance of the Barclays Capital U.S. Treasury Inflation-Protected Securities (TIPS) Index. (m) GE S&S Short-Term Interest Fund (the “Short Term Fund”) – invests primarily in a variety of investment grade debt securities with a weighted average maturity that is normally not more than three years.The fund is managed by GEAM. (n) GE S&S Money Market Fund (the “Money Market Fund”) – invests primarily in short-term, U.S. dollar denominated money market instruments and other debt instruments that mature in one year or less.The fund is managed by GEAM. (o) United States Savings Bonds (the “U.S. Bond Fund”) – comprises individual participants’ contributions that are directed to U.S. Treasury Series EE Savings Bonds, bonds that mature in 30 years. Individual funds being accumulated for bond purchase are invested in short-term instruments. Effective July 1, 1995, only after-tax contributions are permitted to be invested in the U.S. Bond Fund. Bonds acquired with after-tax contributions held by the Trustees shall be distributed to participants as soon as practicable after the end of the second calendar year following the year in which the bonds were acquired. Proceeds from bonds acquired before July 1, 1995 that have matured but have not yet been distributed are reinvested in bonds. (p) Target Retirement Date Funds - daily valued separate accounts managed by AllianceBernstein that invest in a combination of the Index Funds and the Money Market Fund representing a variety of asset classes.Each Target Retirement Date Fund is expected to become more conservative in its asset allocation over time, until approximately 15 years after the target retirement date (the year when a participant expects to retire and begin withdrawing money from his or her investment in the fund), at which time the fund is expected to reach its final and most conservative asset allocation and then becomes static.The suite of Target Retirement Date Funds includes the following: 2000 Target Retirement Date Fund2020 Target Retirement Date Fund2040 Target Retirement Date Fund 2005 Target Retirement Date Fund2025 Target Retirement Date Fund 2045 Target Retirement Date Fund 2010 Target Retirement Date Fund2030 Target Retirement Date Fund2050 Target Retirement Date Fund 2015 Target Retirement Date Fund2035 Target Retirement Date Fund2055 Target Retirement Date Fund GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2011 and 2010 The GE Stock Fund, Income Fund, U.S Equity Fund, International Fund, Small-Cap Fund, Strategic Investment Fund, Index Funds, Short Term Fund, Money Market Fund, U.S. Bond Fund and the Target Retirement Date Funds are collectively referred to herein as the “Funds”. The Income Fund, U.S. Equity Fund, International Fund, Small-Cap Fund and Strategic Investment Fund are registered investment companies subject to specific disclosure and other requirements.Audited financial statements and prospectuses or other disclosure documents of the registered investment companies are distributed annually to participants and eligible employees. Fund profiles for the GE Stock Fund, Short Term Fund, Income Fund, U.S. Equity Fund, Money Market Fund, U.S. Bond Fund, Index Funds and Target Retirement Date Funds are distributed annually to participants and eligible employees.The Savings and Security Program Supplemental Information document containing additional information regarding all Funds is also distributed annually to participants and eligible employees. The Plan permits participants to invest compensation on which income taxes have and have not been paid (“after-tax” and “pre-tax”, respectively). The United States Internal Revenue Code limits the amount of pre-tax contributions that can be made each year. The limit for participants under age 50 was generally $16,500 in 2011 and 2010. For participants who were at least age 50 during the year, the 2011 and 2010 limit was generally $22,000.Effective January 1, 2010, the Plan also permits participants to make Roth contributions, which are combined with pre-tax contributions for purposes of these limits. Participants may switch their investment balances (including rebalancing) up to 12 times each quarter. Restrictions on such switches include a prohibition against switching balances into the U.S. Bond Fund, a prohibition against switching balances out of U.S Savings Bonds held in custody that were purchased with after-tax contributions and certain restrictions on a participant’s ability to engage in frequent trading in response to Securities and Exchange Commission requirements governing mutual funds. Employer Contributions The Plan generally provides for employer matching contributions of 50% of employees’ contributions of up to 7% of their earnings, that is, a 3.5% maximum matching contribution. For certain eligible employees whose first day of work was on or after January 1, 2005, such matching contributions are generally 50% of employees’ contributions of up to 8% of earnings, that is, a 4% maximum matching contribution. Effective January 1, 2011, the Plan was amended to give certain eligible salaried employees whose first day of work is on or after that date an employer contribution generally equal to 3% of their earnings, irrespective of any employee contributions.This Company Retirement Contribution is in addition to the employer matching contribution.These Company Retirement Contributions can be invested in any of the available investment options, with the exception of the U.S. Bond Fund.A participant who does not have a regular investment on file will be electing to invest the Company Retirement Contributions in the Target Retirement Date Fund consistent with the participant’s age. See Note 6 for additional employer contributions effective January 1, 2012 for certain eligible production employees whose first day of work is on or after that date. Rollovers and Transfers from Other Qualifying Plans Subject to Company approval, participants may elect to roll over amounts from other qualifying plans or arrangements in accordance with the Internal Revenue Code. For the years ended December 31, 2011 and 2010, transfers from other qualifying plans or arrangements accounted for $70.8 million and $31.7 million, respectively, and are included in employee contributions in the Statements of Changes in Net Assets Available for Plan Benefits. GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2011 and 2010 Withdrawals Subject to certain limitations prescribed by the Plan and the Internal Revenue Code, terminated participants may elect retirement or other termination withdrawals in either lump sum or partial payments. Currently, employed participants may make up to seven withdrawals per year and certain hardship withdrawals from their participant accounts (except with respect to amounts attributable to any Company Retirement Contributions, as described above). Partial payments on termination are generally limited to four per year and a minimum of $500. Notes Receivable from Participants The Plan permits participants, under certain circumstances, to borrow a minimum of $500 from their participant accounts (except with respect to amounts attributable to any Company Retirement Contributions, as described above). Subject to certain Internal Revenue Code and Plan limits, a participant may not borrow more than the lesser of 50% of that participant’s available account value, as defined in the Plan Document, or $50,000, adjusted for prior loans. The term of any loan is up to 4.5 years unless the loan is used to acquire a principal residence for which a term of up to 15 years may be permissible. The interest rate applicable to participant loans is based on the monthly average of the composite yield on corporate bonds, published by Moody’s Investors Service. Prior to December 2009, the interest rates of individual loans were fixed for the shorter of the term of the loan or five years.Effective December 2009, the interest rates for new loans are fixed for the term of the loan. A participant may have no more than two outstanding loans from the Plan at any time. Loans are repaid with interest in equal payments over the term of the loan by payroll deductions, personal check or other such methods as may be required. Participants may repay the entire principal amount with written notice and without penalty. In the event of a loan default, the amount of the outstanding balance will be reported to the Internal Revenue Service in the year of the default as ordinary income. Participant Accounts Each participant’s account is credited with the participant’s contributions and Company Retirement Contributions (as applicable) and allocation of (a) employer matching contributions and (b) investment results. The benefit to which a participant is entitled is the value of the participant’s vested account. Vesting Participants are fully vested in their employee contributions, employer matching contributions and related investment results.Participants receiving Company Retirement Contributions and related earnings generally become vested in those amounts once the participant completes three years of service. Forfeitures As of December 31, 2011, amounts totaling $205,577 attributable to certain non-vested Company Retirement Contributions and related earnings were utilized to reduce employer contributions in accordance with the terms of the Plan.There were no forfeited amounts in 2010. GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2011 and 2010 Plan Termination and Amendment Although the Company has not expressed any intent to do so, it has the right under the Plan, to the extent permitted by law, to discontinue its contributions and to terminate the Plan in accordance with the provisions of ERISA. If the Plan is terminated, each participant’s interest will be payable in full according to the Plan provisions. The Company also has the right under the Plan, to the extent permitted by law, to amend or replace the Plan for any reason. Administrative and Investment Advisory Costs Administrative costs of the Plan and investment advisory costs for the GE Stock Fund, Short Term Fund and the Money Market Fund are generally borne by the Company.For the registered investment companies, the Index Funds, and the Target Retirement Date Funds, investment advisers receive a management fee for providing investment advisory services. These management fees are reflected in interest and dividend income for the registered investment companies and in net appreciation in fair value of investments for the Index Funds and Target Retirement Date Funds on the Statements of Changes in Net Assets Available for Plan Benefits. Summary of Significant Accounting Policies (a) Basis of Accounting The accompanying financial statements have been prepared on the accrual basis of accounting. (b) Investments Plan investments are reported at fair value.See notes 3 and 4 for additional information. Investment transactions are recorded on a trade date basis. Dividends are recorded on the ex-dividend date. Interest income is earned from settlement date and recognized on the accrual basis. The net appreciation (depreciation) in the fair value of investments consists of the realized gains or losses on the sales of investments and the net unrealized appreciation (depreciation) of investments. Investments other than the GE Stock Fund, the U.S. Equity Fund, the Money Market Fund and the U.S. Bond Fund may use various financial instruments such as options and futures, commonly referred to as derivatives, to manage risk.The Index Funds and the Target Retirement Date Funds may use futures to manage risk.In addition, the Non-U.S. Equity Index Fund may use a variety of over-the-counter derivative instruments, including, without limitation, options, swaps, and forward contracts.No investments are engaged in market-making or other speculative activities. All portfolio securities of the Money Market Fund and any short-term money market instruments held by the Short Term Fund with remaining maturities of sixty days or less at the time of purchase are valued on the basis of amortized cost, which approximates fair value. The Plan invests in collective funds. A collective fund is a pool of investments from various investors to create a diversified fund. More detailed information regarding these financial instruments, as well as the strategies and policies for their use, is contained in the documents described above under “Employee Contributions and Investment Options” in note 1. GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2011 and 2010 (c)Fair Value Measurements For financial assets and liabilities, fair value is the price the Plan would receive to sell an asset or pay to transfer a liability in an orderly transaction with a market participant at the measurement date.In the absence of active markets for the identical assets and liabilities, such measurements involve developing assumptions based on market observable data and, in the absence of such data, internal information that is consistent with what market participants would use in a hypothetical transaction that occurs at the measurement date. Observable inputs reflect market data obtained from independent sources, while unobservable inputs reflect our market assumptions.Preference is given to observable inputs.These two types of inputs create the following fair value hierarchy: Level 1 - Quoted prices for identical investments in active markets. Level 2 - Quoted prices for similar investments in active markets; quoted prices for identical or similar investments in markets that are not active; and model-derived valuations whose inputs are observable or whose significant value drivers are observable. Level 3 - Significant inputs to the valuation model are unobservable. The Company maintains policies and procedures to value investments using the best and most relevant data available.In addition, the Company retains independent pricing vendors to assist in valuing certain investments. The following section describes the valuation methodologies used to measure investments at fair value. When available, quoted market prices are used to determine the fair value of investment securities, and they are included in Level 1. Level 1 securities include GE common stock, registered investment companies, certainshort-term money market instruments,and U.S. Savings Bonds. The Plan’s ownership in the collective funds is carried at fair value based on the investment’s net asset value per unit and is included in Level 2. When quoted market prices areunobservable, pricing information is obtained from an independent pricing vendor. The pricing vendor uses various pricing models for each asset class that are consistent with what other market participants would use. The inputs and assumptions to the model of the pricing vendor are derived from market observable sources including: benchmark yields, reported trades, broker/dealer quotes, issuer spreads, benchmark securities, bids, offers, and other market-related data. Since many fixed income securities do not trade on a daily basis, the methodology of the pricing vendor uses available information as applicable such as benchmark curves, benchmarking of like securities, sector groupings, and matrix pricing. The pricing vendor considers available market observable inputs in determining the evaluation for a security. Thus, certain securities may not be priced using quoted prices, but rather determined from market observable information. These investments are included in Level 2 and primarily comprise securities in the Short Term Fund. The Money Market Fund securities are typically valued on the basis of amortized cost which approximates fair value and these are included in Level 2.If it is determined that amortized cost does not approximate fair value, securities may be valued based on dealer supplied valuations or quotations. In these infrequent circumstances, the pricing service may provide the Plan with valuations that are based on significant unobservable inputs, and in those circumstances, the investment securities are classified in Level 3. GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2011 and 2010 Plan securities that are valued using techniques other than market quotations, particularly securities that are “fair valued,” are subject to valuation risk. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. Annually, the Company conducts a review of the plan’s primary pricing vendor to validate that the inputs used in that vendor’s pricing process are deemed to be market observable as defined in the standard.While the Company is not provided access to proprietary models of the vendor, the Company’s review has included on-site walkthroughs of pricing processes, methodologies and control procedures for each asset class for which prices were provided.The Company’s review also includes an examination of the underlying inputs and assumptions for a sample of individual securities across asset classes, credit rating levels and various durations.The Company believes that the prices received from the pricing vendor are representative of prices that would be received to sell the assets at the measurement date (exit price). The Plan may use non-binding broker quotes as its primary basis for valuation when there is limited, or no, relevant market activity for a specific instrument or for other instruments that share similar characteristics. The Company has not adjusted the prices obtained from the brokers. Investment securities priced using non-binding broker quotes are included in Level 3. As is the case with the primary pricing vendor, third-party brokers do not provide access to their proprietary valuation models, inputs and assumptions. (d)Notes Receivable from Participants Notes receivable from participants are recorded at the outstanding principal balance plus accrued interest. (e)Participant Withdrawals Participant withdrawals are recorded when paid. (f) Management Estimates and Assumptions The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities. Actual results could differ from those estimates. (g) Reclassifications Certain prior year amounts have been reclassified to conform to current year presentation. GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2011 and 2010 Investments The following is a summary of the fair value of the Plan’s investments at December 31, 2011 and 2010: (in thousands) GE Common Stock $ (a) $ (a) Registered Investment Companies: GE S&S Income Fund (a) (a) GE S&S U.S. Equity Fund (a) (a) GE Institutional International Equity Fund (a) GE Institutional Small-Cap Equity Fund GE Institutional Strategic Investment Fund Total Registered Investment Companies Collective Funds(b): GE Cash Plus Fund Non-U.S. Equity Index Fund U.S. Aggregate Bond Index Fund U.S. Large-Cap Equity Index Fund (a) U.S. Mid-Cap Equity Index Fund U.S. Small-Cap Equity Index Fund U.S. Treasury Inflation-Protected Securities Index Fund Total Collective Funds Other Investments(b): Short-Term Money Market Instruments (a) (a) U.S. Treasury and U.S. Government Agency Debt Obligations (a) (a) Commercial Mortgage-Backed and Asset-Backed Securities U.S. Savings Bonds Total Other Investments Total investments at fair value $ $ (a) Investments representing more than 5% of the Plan’s net assets. (b) Target Retirement Date Funds are separate accounts that invest in a combination of Index Funds and the Money Market Fund representing a variety of asset classes.See Note 1(p). GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2011 and 2010 The Plan’s investments appreciated (depreciated) as follows: (in thousands) GE Common Stock $ $ Registered Investment Companies Collective Funds Other Investments $ $ The Funds, with the exception of the GE Stock Fund, Index Funds, and U.S. Bond Fund may, from time to time, lend securities to certain unrelated brokers. In the event the counterparty does not meet its contracted obligation to return securities used, a Fund may be exposed to the risk of reacquiring the securities at prevailing market prices in order to satisfy its obligations. In a securities loan arrangement, a Fund receives collateral in the form of cash or securities, which may be supplemented by letters of credit, in an amount generally in excess of the market value of securities loaned. The Funds monitor the market value of the securities loaned on a daily basis with additional collateral obtained or refunded as necessary. The value of cash collateral obtained and reinvested in short-term investments is reflected as a liability in the Plan’s financial statements for any securities lending activities related to the Short-Term Fund and the Money Market Fund.None of the funds participated in security lending programs as of December 31, 2011 and 2010. The Funds, with the exception of the GE Stock Fund and U.S. Bond Fund include investments in U.S. equities, international equities and fixed income securities. Investment securities, in general, are exposed to various risks, such as interest rate, credit and overall market volatility. Due to the level of risk associated with certain investment securities, it is reasonable to expect that changes in the values of investment securities will occur (including in the near term) and that such changes could materially affect participant account balances and the Statements of Net Assets Available for Plan Benefits. The Plan offers alternatives that may mitigate participant risks, including the opportunity to diversify investments across multiple participant-directed fund elections including active and passively managed funds covering multiple asset classes.Additionally, the investments within each participant-directed fund election are further diversified into various financial instruments, with the exception of the GE Stock Fund and the U.S. Bond Fund, which primarily invest in securities of a single issuer. GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2011 and 2010 Fair Value Measurements The following table presents the Plan’s investments measured at fair value on a recurring basis at December 31, 2011: Level 1 Level 2 Level 3 Total (in thousands) GE Common Stock $ $ - $ - $ Registered Investment Companies - - Collective Funds - - Other Investments: Short-Term Money Market Instruments U.S. Treasury and U.S. Government Agency Debt Obligations - - Commercial Mortgage-Backed and Asset-Backed Securities - - U.S. Savings Bonds - - Total Other Investments Total investments at fair value $ The following table presents the Plan’s investments measured at fair value on a recurring basis at December 31, 2010: Level 1 Level 2 Level 3 Total (in thousands) GE Common Stock $ $ - $ - $ Registered Investment Companies - - Collective Funds - - Other Investments: Short-Term Money Market Instruments - U.S. Treasury and U.S. Government Agency Debt Obligations - - Commercial Mortgage-Backed and Asset-Backed Securities - U.S. Savings Bonds - - Total Other Investments Total investments at fair value $ GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2011 and 2010 The following table presents the changes in Level 3 investments measured on a recurring basis for the year ended December 31, 2011: Net Net Transfers Transfers January 1, realized unrealized into out of December 31, (in thousands) gains (losses) Purchases Sales Level 3 (a) Level 3 (a) Short-Term MoneyMarket Instruments $ - $ - $ $ $ - $ - $ - $ ( b) Commercial Mortgage- Backed and Asset-Backed Securities - $ $ - $ $ $ - $ - $ $ The following table presents the changes in Level 3 investments measured on a recurring basis for the year ended December 31, 2010: Net Net Transfers Transfers January 1, realized unrealized into out of December 31, (in thousands) gains (losses) Purchases Sales Level 3 (a) Level 3 (a) U.S. Treasury and U.S. Government Agency Debt Obligations $ $ $ - $ - $ $ - $ $ - Commercial Mortgage- Backed and Asset-Backed Securities - $ - $ $ (a) Transfers into and out of Level 3 are considered to occur at the beginning of the period. (b) Represents fair value securities which were redeemed in March 2012. GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2011 and 2010 (5)Tax Status The Internal Revenue Service has notified the Company by a letter dated August 19, 2010, that the Plan is qualified under the appropriate sections of the Internal Revenue Code. The Plan has been amended and restated since that letter was issued. However, counsel for the Plan has no reason to believe that those changes have adversely affected the validity of the determination letter. The portion of a participant’s compensation contributed to the Plan as a pre-tax contribution and the Company’s matching contribution are not subject to Federal income tax when such contributions are credited to participant accounts, subject to certain limitations. These amounts and any investment results may be included in the participant’s gross taxable income for the year in which such amounts are withdrawn from the Plan. Accounting principles generally accepted in the United States of America require plan management to evaluate tax positions taken by the Plan and recognize a tax liability (or asset) of the Plan if the Plan has taken an uncertain position that more likely than not would be sustained upon examination by the Internal Revenue Service.The Plan administrator has analyzed the tax positions taken by the Plan, and has concluded that, as of December 31, 2011, there are no uncertain positions taken or expected to be taken that would require recognition of the material liability (or asset) or disclosure in the Plan’s financial statements. (6)Plan Amendments Effective January 1, 2012, the Plan was amended to give certain eligible production employees, whose first day of work was on or after that date, both a Company Retirement Contribution (as described in note 1) and an Additional Company Retirement Contribution equal to $600 per year, irrespective of any employee contributions. This Additional Company Retirement Contribution will be credited to the participants’ accounts each January, beginning in 2013. Like Company Retirement Contributions, Additional Company Retirement Contributions are not available for loans or withdrawals during employment.A participant generally becomes vested in any Additional Company Retirement Contributions and related earnings once the participant completes three years of service.The Additional Company Retirement Contribution can be invested in any of the available investment options, with the exception of the U.S. Bond Fund.A participant who does not have a regular investment election on file will be electing to invest the Additional Company Retirement Contribution in the Target Retirement Date Fund consistent with the participant’s age. Reconciliation of Financial Statements to Form 5500 Notes receivable from participants are classified as investments per Form 5500 instructions. In addition, any deemed distributions are not considered to be plan assets per Form 5500 and are excluded from notes receivable from participants.However, these distributions remain a plan asset for purposes of these financial statements until offset against plan assets. GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2011 and 2010 The following is a reconciliation of investments per the financial statements to the annual report filed on Form 5500, Schedule H as required by the Department of Labor: December 31 (in thousands) Total investments per the financial statements $ $ Total notes receivable per financial statements Deemed distributions Total notes receivable per Form 5500 Total investments per Form 5500 $ $ The following is a reconciliation of total deductions to net assets per the financial statements at December 31, 2011 and 2010 to the annual report filed on Form 5500, Schedule H as required by the Department of Labor: December 31 (in thousands) Total deductions from net assets per financial statements $ $ 1,409,946 Deemed distributions offset against plan assets - New deemed distributions 8,184 Total deductions from net assets per Form 5500 $ $ GE SAVINGS AND SECURITY PROGRAM Schedule H, Line 4i – Schedule of Assets (Held at End of Year) As of December 31, 2011 Description Shares Cost (a) Fair Value Corporate Stocks - Common GE Common Stock $ $ (i) Registered Investment Companies GE S&S Income Fund (c) GE S&S U.S. Equity Fund (c) GE Institutional International Equity Fund (c) GE Institutional Small-Cap Equity Fund (c) GE Institutional Strategic Investment Fund (c) Collective Funds GE Cash Plus Fund (c)(d) Non-U.S. Equity Index Fund U.S. Aggregate Bond Index Fund U.S. Large-Cap Equity Index Fund U.S. Mid-Cap Equity Index Fund U.S. Small-Cap Equity Index Fund U.S. Treasury Inflation-Protected Securities Index Fund Total Collective Funds Rate of Other Investments Interest Maturity Cost (a) Fair Value Short-Term Money Market Instruments Australia and New Zealand Banking Group Ltd % 02/28/12 $ $ (e)(l) Australia and New Zealand Banking Group Ltd 02/07/12 (e) Bank of Montreal/Chicago, IL 09/26/12 (f) Bank of Nova Scotia 01/13/12 Barclays Bank PLC 02/06/12 Barclays Bank U.S. Treasury Repo 01/03/12 Commonwealth Bank of Australia 05/21/12 (e)(f) Credit Suisse Group AG 02/14/12 (e) Deutsche Bank Secuities, Inc. Gov Agency Repo 01/03/12 Eksportfinans Asa 03/15/12 (f)(m) Eksportfinans Asa 03/19/12 (f)(m) Goldman Sachs & Co. Gov Agency Repo 01/03/12 HSBC Holdings PLC 01/23/12 (e) HSBC Securities (USA) Inc. Gov Agency Repo 01/03/12 HSBC Securities (USA) Inc. US Treasury Repo 01/03/12 International Bank for Reconstruction and Development 02/01/12 (e) Johnson & Johnson 04/02/12 (e)(l) JP Morgan Chase & Co. 01/04/12 (e) JP Morgan Chase & Co. 06/15/12 (f) National Australia Bank Ltd 01/06/12 (e) Nestle SA 02/03/12 (e) Nordea Bank 01/11/12 Novartis Corp 01/04/12 (e) Proctor Gamble and Co. 03/20/12 (e) Rabobank Nederland NV 01/12/12 (e) Royal Bank of Canada/ New York, NY 03/12/12 (f) Standard Chartered PLC 02/10/12 State Street Corp 01/03/12 (j) Svenska Handelsbanken 02/13/12 See accompanying notes to schedule of assets on page 23. (Continued) GE SAVINGS AND SECURITY PROGRAM Schedule H, Line 4i – Schedule of Assets (Held at End of Year) As of December 31, 2011 Other Investments continued Rate of Description Interest Maturity Cost (a) Fair Value Short-Term Money Market Instruments Toronto-Dominion Bank % 02/08/12 $ $ (f) Westpac Banking Corp 05/11/12 (f) Westpac Banking Corp 02/21/12 (f)(l) Fidelity Institutional Money Market Government Portfolio (Class I) (b) Total Short-Term Money Market Instruments U.S. Treasury and U.S. Government Agency Debt Obligations 02/17/2012 (e) Federal Home Loan Bank Discount Notes 02/29/2012 (e) Federal Home Loan Bank Discount Notes 05/18/2012 (e) Federal Home Loan Bank Discount Notes 01/27/2012 (e) Federal Home Loan Bank Discount Notes 02/01/2012 (e) Federal Home Loan Bank Discount Notes 03/09/2012 (e) Federal Home Loan Bank Discount Notes 02/16/2012 (f) Federal Home Loan Banks 01/17/2012 (e) Federal Home Loan Mortgage Corp 02/27/2012 (e) Federal Home Loan Mortgage Corp 05/01/2012 (e) Federal Home Loan Mortgage Corp 05/01/2012 (f) Federal Home Loan Mortgage Corp 04/03/2012 (f) Federal Home Loan Mortgage Corp 10/01/2023 (h) Federal Home Loan Mortgage Corp. 11/01/2031 (h) Federal Home Loan Mortgage Corp. 04/01/2032 (h) Federal Home Loan Mortgage Corp. 06/01/2032 (h) Federal Home Loan Mortgage Corp. 04/01/2036 (h) Federal Home Loan Mortgage Corp. 01/01/2016 (h) Federal Home Loan Mortgage Corp. 01/01/2027 (h) Federal Home Loan Mortgage Corp. 05/01/2031 Federal Home Loan Mortgage Corp. 03/01/2027 (h) Federal Home Loan Mortgage Corp. 12/01/2016 (h) Federal Home Loan Mortgage Corp. Non Gold Pool 10/15/2013 (g)(h)(k) Federal Home Loan Mortgage Corp. REMIC (Series 2090) (Class PG) 10/15/2013 (g)(h)(k) Federal Home Loan Mortgage Corp. REMIC (Series 2090) (Class PN) 12/15/2031 (f)(h) Federal Home Loan Mortgage Corp. REMIC (Series 2412) (Class OF) 01/17/2012 (e) Federal National Mortgage Assoc. 04/02/2012 (e) Federal National Mortgage Assoc. 05/09/2012 (e) Federal National Mortgage Assoc. 03/14/2012 (e) Federal National Mortgage Assoc. 07/26/2012 (f) Federal National Mortgage Assoc. 10/18/2012 (f) Federal National Mortgage Assoc. 05/01/2033 (f) Federal National Mortgage Assoc. 06/01/2033 (f) Federal National Mortgage Assoc. 06/01/2033 (f) Federal National Mortgage Assoc. 06/01/2033 (f) Federal National Mortgage Assoc. 12/01/2032 (f) Federal National Mortgage Assoc. 07/01/2033 (f) Federal National Mortgage Assoc. 07/01/2033 (f)(h) Federal National Mortgage Assoc. 05/01/2033 (f) Federal National Mortgage Assoc. 07/01/2033 (f) Federal National Mortgage Assoc. 06/01/2033 (f) Federal National Mortgage Assoc. 06/01/2033 (f) Federal National Mortgage Assoc. See accompanying notes to schedule of assets on page 23. (Continued) GE SAVINGS AND SECURITY PROGRAM Schedule H, Line 4i – Schedule of Assets (Held at End of Year) As of December 31, 2011 Other Investments continued Rate of Description Interest Maturity Cost (a) Fair Value U.S. Treasury and U.S. Government Agency Debt Obligations Federal National Mortgage Assoc. % 06/01/2033 $ $ (f) Federal National Mortgage Assoc. 02/01/2017 (h) Federal National Mortgage Assoc. 03/01/2017 (h) Federal National Mortgage Assoc. 04/01/2017 (h) Federal National Mortgage Assoc. 05/01/2017 (h) Federal National Mortgage Assoc. 07/01/2017 (h) Federal National Mortgage Assoc. 02/01/2019 (h) Federal National Mortgage Assoc. 03/01/2029 (h) Federal National Mortgage Assoc. 06/01/2031 (h) Federal National Mortgage Assoc. 10/01/2031 (h) Federal National Mortgage Assoc. 01/01/2032 (h) Federal National Mortgage Assoc. 10/01/2032 (h) Federal National Mortgage Assoc. 04/01/2033 (h) Federal National Mortgage Assoc. 11/01/2033 (h) Federal National Mortgage Assoc. 03/01/2034 (h) Federal National Mortgage Assoc. 06/01/2034 (h) Federal National Mortgage Assoc. 01/01/2035 (h) Federal National Mortgage Assoc. 05/01/2035 (h) Federal National Mortgage Assoc. 01/01/2036 (h) Federal National Mortgage Assoc. 04/01/2036 (h) Federal National Mortgage Assoc. 04/01/2036 (h) Federal National Mortgage Assoc. 11/01/2021 (h) Federal National Mortgage Assoc. 11/01/2022 (h) Federal National Mortgage Assoc. 03/01/2023 (h) Federal National Mortgage Assoc. 01/01/2025 (h) Federal National Mortgage Assoc. 05/01/2026 (h) Federal National Mortgage Assoc. 07/01/2027 (h) Federal National Mortgage Assoc. 10/01/2030 (h) Federal National Mortgage Assoc. 01/01/2031 (h) Federal National Mortgage Assoc. 02/01/2031 (h) Federal National Mortgage Assoc. 04/01/2032 (h) Federal National Mortgage Assoc. 06/01/2032 (h) Federal National Mortgage Assoc. 07/01/2032 (h) Federal National Mortgage Assoc. 04/01/2033 (h) Federal National Mortgage Assoc. 11/01/2033 (h) Federal National Mortgage Assoc. 03/01/2034 (h) Federal National Mortgage Assoc. 05/01/2034 (h) Federal National Mortgage Assoc. 03/01/2032 Federal National Mortgage Assoc. 05/01/2032 Federal National Mortgage Assoc. 11/01/2033 Federal National Mortgage Assoc. 06/01/2028 (h) Federal National Mortgage Assoc. 08/01/2029 (h) Federal National Mortgage Assoc. 08/01/2030 (h) Federal National Mortgage Assoc. 12/01/2031 Federal National Mortgage Assoc. 09/01/2021 Federal National Mortgage Assoc. REMIC 02/25/2040 Federal National Mortgage Assoc. REMIC 02/25/2040 (g)(k) Federal National Mortgage Assoc. REMIC (Series 2003) 07/25/2044 (g)(h) Federal National Mortgage Assoc.Remic Class QA 05/25/2018 (f)(g)(h) Federal National Mortgage Assoc. Whole Loan 11/25/2033 (f)(g)(h) Government National Mortgage Assoc. 02/20/2038 (g)(k) Government National Mortgage Assoc. 03/20/2038 (g)(k) Government National Mortgage Assoc. 04/20/2038 (g)(k) Government National Mortgage Assoc. 01/20/2040 (g)(k) See accompanying notes to schedule of assets on page 23. (Continued) GE SAVINGS AND SECURITY PROGRAM Schedule H, Line 4i – Schedule of Assets (Held at End of Year) As of December 31, 2011 Other Investments continued Rate of Description Interest Maturity Cost (a) Fair Value U.S. Treasury and U.S. Government Agency Debt Obligations Government National Mortgage Assoc. % 12/15/2018 $ $ Government National Mortgage Assoc. 11/15/2023 Government National Mortgage Assoc. 03/15/2031 Government National Mortgage Assoc. 05/15/2032 Government National Mortgage Assoc. 11/15/2032 Government National Mortgage Assoc. 12/15/2012 (h) Government National Mortgage Assoc. 12/15/2018 (h) Government National Mortgage Assoc. 01/15/2031 (h) Government National Mortgage Assoc. 03/15/2031 (h) Government National Mortgage Assoc. 05/15/2031 (h) Government National Mortgage Assoc. 07/15/2031 (h) Government National Mortgage Assoc. 09/15/2031 (h) Government National Mortgage Assoc. 11/15/2017 U.S. Treasury Bills 04/26/2012 (e) U.S. Treasury Bonds 08/15/2041 U.S. Treasury Note 06/30/2012 U.S. Treasury Notes 06/30/2012 (e)(h) U.S. Treasury Notes 12/31/2012 (e)(h) U.S. Treasury Notes 10/31/2013 (e) U.S. Treasury Notes 05/31/2013 (e)(h) U.S. Treasury Notes 10/31/2016 (e)(h) U.S. Treasury Notes 01/31/2012 U.S. Treasury Notes 03/31/2012 U.S. Treasury Notes 04/30/2012 U.S. Treasury Notes 01/15/2012 U.S. Treasury Notes 11/15/2021 U.S. Treasury Notes 02/28/2015 (h) Total U.S. Treasury and U.S. Government Agency Debt Obligations Commercial Mortgage-Backed and Asset-Backed Securities Ally Master Owner Trust % 01/15/2016 $ $ Ally Master Owner Trust 04/15/2015 (h)(l) Avis Budget Rental Car Funding AESOP LLC 10/20/2013 (l) Bank of America Merrill Lynch Commercial Mortgage, Inc 03/11/2032 (l) Bank of America Merrill Lynch Commercial Mortgage, Inc 03/11/2032 (l) Bank of America Merrill Lynch Commercial Mortgage, Inc 03/11/2032 (l) Bank of America Merrill Lynch Commercial Mortgage, Inc 10/11/2037 (l) Citigroup Commercial Mortgage Trust 04/15/2022 (e)(f)(h)(l) Ford Credit Floorplan Master Owner Trust 12/15/2014 (f)(l) Greenwich Capital Commercial Funding Corp. 12/10/2049 (h) Hertz Vehicle Financing LLC 02/25/2015 (l) Hertz Vehicle Financing LLC 03/25/2016 (h)(l) JP Morgan Chase Commercial Mortgage Securities Corp. 06/15/2043 (l) Lehman Brothers Floating Rate Commercial Mortgage Trust 06/15/2022 (e)(f)(h)(l) Morgan Stanley Capital 09/13/2045 Morgan Stanley Capital 07/15/2056 Nissan Auto Lease Trust 02/16/2015 (e) UBS Commercial Mortgage 09/15/2030 Vendee Mortgage Trust 04/15/2040 (f)(g) Vendee Mortgage Trust 09/15/2046 (f)(g)(h) Vendee Mortgage Trust (Class IO) 05/15/2033 (f)(g)(h) Vendee Mortgage Trust (Series 1996) (Class IO) 10/15/2026 (f)(g) Volkswagon Credit Auto Master Trust 09/20/2016 (e)(f)(l) Total Commercial Mortgage-Backed and Asset-Backed Securities See accompanying notes to schedule of assets on page 23. (Continued) GE SAVINGS AND SECURITY PROGRAM Schedule H, Line 4i – Schedule of Assets (Held at End of Year) As of December 31, 2011 Other Investments continued Description Units Cost (a) Fair Value U.S. Savings Bonds - Held in trust 1982 U.S. SAVINGS BOND EE SERIES $ $ 1983 U.S. SAVINGS BOND EE SERIES 1984 U.S. SAVINGS BOND EE SERIES 1985 U.S. SAVINGS BOND EE SERIES 1986 U.S. SAVINGS BOND EE SERIES 1987 U.S. SAVINGS BOND EE SERIES 1988 U.S. SAVINGS BOND EE SERIES 1989 U.S. SAVINGS BOND EE SERIES 1990 U.S. SAVINGS BOND EE SERIES 1991 U.S. SAVINGS BOND EE SERIES 1992 U.S. SAVINGS BOND EE SERIES 1993 U.S. SAVINGS BOND EE SERIES 1994 U.S. SAVINGS BOND EE SERIES 1995 U.S. SAVINGS BOND EE SERIES 1996 U.S. SAVINGS BOND EE SERIES 85 1997 U.S. SAVINGS BOND EE SERIES 1998 U.S. SAVINGS BOND EE SERIES 1999 U.S. SAVINGS BOND EE SERIES 2000 U.S. SAVINGS BOND EE SERIES 2001 U.S. SAVINGS BOND EE SERIES 2002 U.S. SAVINGS BOND EE SERIES 2003 U.S. SAVINGS BOND EE SERIES 2004 U.S. SAVINGS BOND EE SERIES 2005 U.S. SAVINGS BOND EE SERIES 2006 U.S. SAVINGS BOND EE SERIES 2007 U.S. SAVINGS BOND EE SERIES 2008 U.S. SAVINGS BOND EE SERIES 2009 U.S. SAVINGS BOND EE SERIES 2010 U.S. SAVINGS BOND EE SERIES 2011 U.S. SAVINGS BOND EE SERIES U.S. Savings Bonds - Held in custody 2007 U.S. SAVINGS BOND EE SERIES 11 2009 U.S. SAVINGS BOND EE SERIES 2010 U.S. SAVINGS BOND EE SERIES 2011 U.S. SAVINGS BOND EE SERIES Total U.S. Savings Bonds Total Other Investments Total Investments Rate of Notes Receivable from Participants Interest Maturity Cost (a) Fair Value Various 54,311 notes receivables 1.00-10.50% 1 month - 15 yrs. $ - $ 372,439,118 (i) Total Notes Receivable from Participants - 372,439,118 Total Asseets (Held at End of Year) $ $ 19,466,799,149 Notes to Schedule of Assets: (a) Cost of securities is the price at which underlying shares in the investment options were purchased, including shares purchased with reinvested interest and dividends. In addition, cost of securities includes gains and losses on realized participant investment switches and is decreased for withdrawals on an average cost basis by individual participant. (b) Funds managed by an affiliate of FMTC. (c) Funds managed by GEAM, a wholly owned subsidiary of the Company. (d) GE Cash Plus Fund is a holding of the Short Term Fund. (e) Rate of interest is based on computed effective yield. (f) Variable or floating security. The stated rate represents the rate at December 31, 2011. (g) Interest only security. These securities represent the right to receive the monthly interest payments on an underlying pool of mortgages. Payments of principal on the pool reduce the value of the "interest only" holding. (h) At December 31, 2011, all or a portion of this security was reserved and/or pledged to cover collateral requirements for futures. (i) Represents a party-in-interest to the Plan. (j) State Street Bank and Trust Company is one of the custodians of the Plan. In addition, State Street Bank and Trust Company also serves as accounting agent for some of the Plan's investment options. (k) Coupon amount represents the coupon of the underlying mortgage securities on which monthly interest payments are based. (l) Pursuant to Rule 144A of the Securities Act of 1933, these securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. These securities have been determined to be liquid using procedures established by the Board of Trustees. (m) Fair Valued security in accordance with procedures established by the GEAM Valuation Committee. See accompanying Report of Independent Registered Public Accounting Firm. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. General Electric Company (Registrant) June25, 2012 \s\ Jamie S. Miller Date Jamie S. Miller Vice President and Controller Duly Authorized Officer and Principal Accounting Officer
